EXHIBIT 10.19(e)

 

FOURTH AMENDMENT TO LEASE

(Stadium Orange)

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as
of August 15, 2014, by and between STADIUM PROMENADE LLC, a California limited
liability company (“Landlord”), and CENTURY THEATRES, INC., a California
corporation (“Tenant”).

R E C I T A L S:

A.Landlord (previously known as Syufy Enterprises (“Original Landlord”)) and
Century Theaters, Inc., a Delaware corporation (“Original Tenant”), entered into
a certain Century Stadium Promenade Lease dated as of October 1, 1996 (the
“Original Lease”) for certain premises located in City of Orange, California.  

B.The Original Lease has been previously amended by (a) that certain First
Amendment To Lease, dated as of April 15, 2005 (the “First Amendment”), (b) that
certain Second Amendment to Lease dated as of September 29, 2005 (the “Second
Amendment”) and (c) that certain Third Amendment to Lease dated as of August 5,
2006 (the “Third Amendment”). The Original Lease as heretofore amended is
referred to herein as the “Lease”.

C.Landlord is the present Landlord under the Lease, and Tenant is the present
Tenant under the Lease.

D.Landlord and Tenant now desire to further amend the Lease, upon the terms and
conditions set forth in this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the Lease is hereby modified and
amended, and Landlord and Tenant hereby agree, as follows:

1.Recitals Incorporated; Certain Defined Terms.  The Recitals set forth above
are incorporated into this Amendment and shall be deemed a part hereof, the same
as if fully set forth in this Paragraph 1.  Capitalized terms that are used but
not otherwise defined herein shall have the respective meanings ascribed to such
terms in the Lease.

2.Sale of Alcoholic Beverages in the Premises.  Subject to Tenant complying with
all laws, codes, statutes and ordinances for the sale of alcoholic beverages in
the Premises, and Tenant delivering to Landlord a certificate of insurance
evidencing the additional insurance required pursuant to Paragraph 3 of this
Amendment below, Tenant’s Use of the Premises pursuant to Section 10.01 of the
Lease may include the sale of alcoholic beverages.

3.Insurance.  Prior to Tenant commencing the sale of alcoholic beverages in the
Premises, Tenant shall deliver Landlord (pursuant to Section 16.01 of the Lease)
a certificate of insurance (in a form reasonably acceptable to Landlord)
evidencing that Tenant has obtained liquor liability (Dram Shop) insurance
coverage, in a minimum amount of One Million and 00/100 Dollars ($1,000,000.00)
per occurrence and in a minimum amount of Two Million and 00/100 Dollars
($2,000,000.00) general aggregate, related to Tenant's sale of alcoholic
beverages in the Premises.

4.Gross Receipts.  Notwithstanding anything in the Lease to the contrary, Tenant
acknowledges, understands and agrees that the sale of alcoholic beverages in the
Premises shall be included in the definition of Gross Receipts and for the
purpose of calculating Percentage Rent due under the Lease.

5.Sale of Liquor in the Entire Premises.  Section l9(iii) of the Third Amendment
is deleted in its entirety and is replaced with the following:

“(iii) Subject to the provisions of existing leases, licenses and operating
agreements, Landlord shall not lease license, enter into an operating agreement
for, sell or use any space in the Entire Premises for operating the following: a
bowling alley; a bar or lounge (other than a bar or lounge that is connected
with a restaurant, and deriving no more than fifty percent (50%) of its revenues
from the sale of alcoholic beverages); a liquor store (other than a first class
or upper-end wine or liquor store, such as “BevMo”); a bulk candy store (other
than upper-end candy stores such as Godiva, Sees, Rocky Mountain Chocolates and
similar concepts); a popcorn store; a massage parlor or adult (i.e.,
pornographic) book store.  Notwithstanding the foregoing, in no event shall the
above noted fifty percent (50%) cap on revenues that are derived from the sale
of alcoholic beverages apply to or in any manner restrict the sale of alcoholic
beverages by O.C. Restaurant Group LLC (or its successors or assigns), so long
as it operates as The Tilted Kilt restaurant within the Entire Premises.”

--------------------------------------------------------------------------------

6.Effect of Amendment.  This Amendment modifies and amends the Lease, and the
terms and provisions hereof shall supersede and govern over any contrary or
inconsistent terms and provisions set forth in the Lease.  The Lease, as
previously amended and as hereby further amended and modified, remains in full
force and effect and is hereby ratified and confirmed.  All future references in
the Lease to the “Lease” shall mean and refer to the Lease, as amended and
modified by this Amendment.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date herein above provided.

Landlord:

STADIUM PROMENADE, LLC,

a California limited liability company

 

By:

 

SyWest Holdings LLC,

 

 

a California limited partnership

Its:

 

Member/Manager

 

By:

 

Syufy Enterprises,

 

 

a California limited partnership

Its:

 

Member/Manager

 

By:

 

Syufy Properties, Inc.,

 

 

a California corporation

Its:

 

General Partner

 

By:

 

/s/ William Vierra

 

 

William Vierra

Its:

 

Senior Vice President

 

 

 

--------------------------------------------------------------------------------

Tenant:

CENTURY THEATRES, INC.,

a California corporation

 

By:

 

/s/Tom Owens

 

 

 

Name:

 

Tom Owens

 

 

 

Title:

 

Executive Vice President – Real Estate

 

 

 